Citation Nr: 0616311	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-05 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus with plantar callosities, evaluated as 10 percent 
disabling prior to April 17, 2003 and as 10 percent disabling 
in the left foot and 10 percent disabling in the right foot, 
since that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied an 
evaluation in excess of 10 percent for bilateral pes planus.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in September 2002.  A transcript of 
that hearing is of record.  In December 2002 the Board 
undertook development of the case.  That development was 
completed.  The case was subsequently remanded for 
readjudication in June 2003 pursuant to Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

An August 2004 rating decision granted separate 10 percent 
evaluations for pes planus with plantar callosities in each 
foot.  

In April 2005 the veteran failed to report for an RO hearing.  
The hearing was rescheduled and the veteran failed to report 
for that rescheduled hearing in September 2005.  Accordingly, 
his RO hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

The veteran's pes planus with plantar callosities is 
manifested by characteristic callosities, pain on 
manipulation and use accentuated, and marked deformity.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for bilateral 
pes planus with plantar callosities are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A July 2003 VCAA letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to an increased evaluation for his service 
connected foot disability.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the July 2003 
VCAA letter informed the veteran where and when to send 
evidence to support his claim.  Thus, the veteran was 
adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The claim 
was readjudicated in the August 2004 rating decision, thus, 
any timing defect in regard to the July 2003 VCAA notice was 
remedied.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In the present appeal, service connection has already been 
established and the veteran is seeking an increased 
evaluation, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  As discussed above, the 
veteran has been provided notice in regard to degree of his 
service connected disability, thus satisfying the fourth 
element.  While the veteran has not specifically been 
provided notice in regard to the fifth element, notice as to 
the assignment of an effective date is not required because, 
as will be discussed below, the claim is being denied and no 
effective date is being set.  The veteran is thus not 
prejudiced by the lack of this element of notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations in June 
2000 and April 2003 to evaluate his disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Analysis

Service medical records reflect that the veteran was treated 
for flat feet, corns, and calluses.  Service connection for 
pes planus with plantar callosities was granted with a 10 
percent evaluation in November 1978.  

Despite the higher evaluation established in August 2004, the 
veteran has not been awarded the highest possible evaluation.  
As a result, he is presumed to be seeking the maximum 
possible evaluation and his claim remains in appellate 
status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Pes planus is evaluated as 10 percent disabling under 
Diagnostic Code prior to April 10, 2003 and as 10 percent 
disabling in each foot under Diagnostic Codes 5276-5284 since 
that date.  

The Court has recently held that such hyphenated ratings for 
disabilities are inappropriate.  Tropf v. Nicholson, No. 03-
1923 (U.S. Vet. App. Apr. 4, 2006) (the clear purpose of a 
hyphenated rating is to add information to help describe the 
origins of a single disability when the disability is not one 
listed under the DC for the appropriate disease).

In this case there is a diagnostic code for pes planus and 
the rating criteria for that disability contemplate calluses.  
His disability is thus, most appropriately rated under that 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board 
will nonetheless consider whether a higher rating would be 
provided if the disability was rated under Diagnostic Code 
5284.

Diagnostic Code 5276 provides a 10 percent evaluation for 
moderate acquired flatfoot, bilateral or unilateral, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the Achilles tendon, pain on manipulation and use 
of the feet.  Severe acquired flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, warrants a 
20 percent evaluation when unilateral and a 30 percent 
evaluation when bilateral.  Pronounced acquired flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 30 percent 
evaluation when unilateral and a 50 percent evaluation when 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Diagnostic Code 5284 rates other injuries of the foot and 
provides evaluations of 10, 20, and 30 percent for injuries 
which are moderate, moderately severe, and severe, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The veteran underwent a VA examination in June 2000 at which 
time he reported constant pain and stiffness in his feet.  He 
denied any swelling, redness, or use of crutches, braces, a 
cane, or corrective shoes.  Examination of the right foot 
revealed pes planus and a hammertoe and callus on the second 
digit.  There were no deformities or angulation 
abnormalities.  Flexion of the metatarsophalangeal joint was 
0 to 30 degrees with minimal limitation due to pain.  Flexion 
of the proximal interphalangeal joint was 0 to 30 degrees 
with no functional loss due to pain.  Flexion of the dorsal 
interphalangeal joints was 0 to 50 degrees with minimal 
functional loss due to pain.  There was no pain with 
palpation or manipulation, with no severe spasms noted.  

The left foot had 10 degrees of angulation to the left 
metatarsal phalangeal joint of the great toe, with hammertoes 
on the second and third digits.  Flexion of the 
metatarsophalangeal joints was 0 to 30 degrees with mild 
functional loss due to pain.  Flexion of the interphalangeal 
joints was 0 to 20 degrees with mild functional loss due to 
pain.  There was no pain or swelling upon manipulation of the 
Achilles tendon.  There was no abnormal shoe wear and while 
the veteran ambulated with a mild limp, his gait was steady.  
The diagnosis was hallux valgus deformity of the first toe of 
the left foot and pes planus.  An X-ray confirmed this 
diagnosis.  

At his Travel Board hearing in September 2002 the veteran 
testified that he experienced constant pain in his feet which 
became worse with standing or walking and that his feet were 
swollen by the end of the day.  The veteran stated that this 
pain radiated up to the hips.  He reported at least four 
calluses on each foot.  VA outpatient treatment records from 
May 1994 to May 2003 include complaints of chronic pain, 
diagnoses of pes planus, and treatment for corns and calluses 
on both feet.  

At VA examination in April 2003 the veteran reported constant 
pain in his feet with flare-ups 15 times per month, each 
episode lasting about an hour.  He stated he could not walk 
during these episodes.  He denied use of a brace, cane, 
crutches, corrective shoes, or shoe inserts.  The right foot 
had callus formations on the first, second, and fifth toes.  
The left foot had plantar calluses on the first, second, and 
fifth toes.  The examiner noted bilateral pes planus, with 
the right foot completely flat and the left foot mildly flat.  

Range of motion revealed dorsiflexion to 10 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees, and eversion 
to 18 degrees.  There was left hallux valgus by 4 degrees.  
The veteran could not do any repetitive movements due to 
pain.  The veteran walked independently with a mild limp to 
the right.  There was no breakdown of the skin or unusual 
shoe wear pattern.  There was no spasm of the Achilles tendon 
and no claw foot.  

The Achilles tendon was mildly deviated laterally with mild 
tenderness on both Achilles tendons.  X-rays revealed 
degenerative osteoarthritis involving the first 
metatarsophalangeal joints bilaterally.  

The diagnosis was bilateral pes planus, worse on the right 
with moderate functional loss, left hallux valgus deformity, 
and calluses on the bilateral toes.  (The Board notes that 
service connection for arthritis secondary to pes planus was 
denied in an unappealed August 2002 rating decision).  

VA outpatient treatment records from July 2003 to August 2004 
reflect numerous visits to podiatry for debridement of 
calluses and ingrown nails.  The most recent record of 
treatment is from June 2004, at which time the veteran 
complained of painful corns and calluses.  Orthopedic 
evaluation revealed full range of motion with no pain or 
crepitus and neurologic evaluation revealed protective 
threshold intact bilaterally.  Nails and calluses were 
debrided.  The assessment was hyperkeratosis and 
onychomycosis.     

Evaluation

The evidence shows painful calluses throughout the period of 
this appeal.  There is also evidence of marked deformity 
inasmuch as the veteran reportedly has complete flattening of 
one foot and lateral deviation of the Achilles tendon.  
Although the deviation was described as mild, the overall 
deformity, including the complete flattening, could be deemed 
marked.

The veteran's report of 15 exacerbations per month, during 
which he could not walk, suggests pain on manipulation and 
use accentuated.  Although the presence or absence of 
swelling has not been specifically reported, it is not 
expected that all findings in the criteria for a specific 
rating will be present before that rating can be assigned.  
38 C.F.R. § 4.21 (2005).

In the Board's opinion, the disability more closely 
approximates the criteria for a 30 percent rating for 
bilateral pes planus, than for the 10 percent rating.  
38 C.F.R. § 4.7 (2005).

The examiner specifically found no spasm of the Achilles 
tendon and that the veteran did not need orthopedic shoes or 
appliances.  The examinations and other medical evidence show 
no marked pronation or inward displacement.  The normal shoe 
wear, and the examiner's report of only mild lateral 
displacement of the Achilles' weigh against a finding of 
marked pronation or inward displacement.  The evidence weighs 
against a finding that the veteran meets or approximates the 
criteria for an evaluation in excess of 30 percent for pes 
planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  

The Board acknowledges the veteran's testimony in September 
2002 that his foot pain radiates up to his hips, however, 
this pain is not for consideration in evaluating the pes 
planus disability.  Buckley v. West, 12 Vet. App. 76, 81 
(1998) (Board had not erred in not considering the veteran's 
lower leg pain, because Diagnostic Code 5276 pertains to foot 
pain and not to any other part of the body).  

A higher evaluation is potentially available under Diagnostic 
Code 5284, rating other injuries of the foot.  However, the 
June 2000 VA examiner specifically found only minimal and 
mild functional loss in the feet due to pain.  Further, 
despite the veteran's testimony that he experienced chronic 
pain in his feet, VA outpatient treatment records prior to 
April 2003 reflect only sporadic complaints regarding the 
feet.  In November 2002 the veteran attributed this pain to 
ingrown nails rather than pes planus, and in January 2003 the 
veteran complained of knee and back pain and was referred to 
podiatry for calluses and corns.

Despite his reports of pain and flare-ups at the April 2003 
VA examination, the veteran was able to walk independently 
with only a mild limp, there was no breakdown of the skin, 
and tenderness on the Achilles tendons was described as mild.  
Treatment records since the most recent VA examination 
reflect only debridement of ingrown nails and calluses.  Most 
recently, in June 2004, the veteran's feet demonstrated full 
range of motion without pain.  Therefore, the medical 
evidence does not demonstrate moderately severe injury in 
either foot as required to warrant an evaluation in excess of 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board acknowledges the veteran's August 2004 statement 
that he required a cane and special shoes to keep mobile.  
However, even if the veteran's condition is not improved by 
orthopedic appliances, he has not demonstrated marked 
pronation, extreme tenderness of plantar surfaces, or marked 
inward displacement and severe spasm of the Achilles tendon 
on manipulation.  Thus, entitlement to higher ratings for 
pronounced flatfoot is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The medical evidence does not include findings of claw foot 
or malunion or nonunion of the tarsal or metatarsal bones.  
Consequently, higher ratings under the diagnostic codes 
evaluating these disabilities are not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278, 5283.  

In terms of functional impairment, in April 2003 the veteran 
could not perform repetitive movements due to pain, however, 
the VA examiner found only moderate functional loss due to 
bilateral pes planus.  In June 2004 the veteran had full 
range of motion without pain.  Therefore, the Board finds 
that any functional loss is adequately compensated in the 30 
percent evaluation. An evaluation in excess of 10 percent for 
each foot on the basis of the DeLuca factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45.  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Although the RO has provided a lower rating prior 
to April 17, 2003, it appears that the veteran's disability 
has been at its current level throughout the appeal period.  
In any event, the RO will set the effective date of the 
veteran's increase; accordingly, the Board is not determining 
the effective date of the increase in this decision.

The veteran is not currently employed; therefore, marked 
interference with current employment has not been shown.  In 
addition, the bilateral foot disability has not required any, 
let alone frequent, periods of hospitalization since April 
17, 2003.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The Board finds that the preponderance of the evidence is 
against the award of ratings in excess of 10 percent for pes 
planus in each foot since April 17, 2003.  Thus, benefit of 
the doubt doctrine is not for application and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a 30 percent rating for bilateral pes planus 
with plantar callosities is granted.    

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


